Citation Nr: 0729460	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post operative lumbar 
laminectomy with history of strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1971 
to January 1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In the veteran's April 2006 Substantive Appeal the veteran 
asserted that he has depression secondary to his service-
connected post operative lumbar laminectomy with history of 
strain.  The veteran also asserted that he has arthritis in 
his shoulders and legs secondary to his service-connected 
post operative lumbar laminectomy with history of strain.  
The Board refers these issues to the RO for further 
development. 

The issue on appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


REMAND

The veteran seeks an increased rating for his low back 
disability.  At an April 2007 hearing before the undersigned, 
the veteran's representative asserted that an August 2005 VA 
examination of the veteran was inadequate, and requested that 
the veteran's claim be remanded for another VA examination of 
the veteran's lumbar spine disability.  The veteran's 
representative pointed out that the August 2005 VA examiner 
did not have the veteran's claims file for review the 
veteran's medical history.  

In April 2006, subsequent to the veteran's most recent VA 
examination for rating purposes, the veteran asserted that 
his back disability had increased in severity.  Accordingly, 
a VA examination to determine the current nature and extent 
of the veteran's back disability is indicated.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board also notes that at the April 2007 hearing the 
veteran reported recent VA treatment of his lumbar spine 
disability.  Copies of the VA treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the veteran's 
VA treatment dated from March 2006 to 
present.

2.  Arrange for the veteran to undergo a 
VA orthopedic examination for the purpose 
of ascertaining the current nature and 
severity of his service-connected back 
disorder.  The claims file must be made 
available to the examiner for review.  The 
examiner is asked to address the 
following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  State whether any 
neurological symptom is equivalent to 
complete or incomplete paralysis of the 
sciatic nerve.  If so, the degree of 
severity of such paralysis should be 
described.

c) State whether there is objective 
evidence of the veteran having severe 
lumbosacral strain with listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.

d) State whether the veteran has 
intervertebral disc syndrome (IVDS) which 
results in incapacitating episodes, and if 
so, the duration of the episodes over the 
past 12 months should be reported.  The 
examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The basis for 
any findings of IVDS and associated 
incapacitating episodes should be fully 
explained.

e) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



